Illinois Official Reports

                                          Appellate Court



                               Jones v. Beck, 2014 IL App (1st) 131124



Appellate Court              MELVIN JONES and LOLEATHER JONES, Plaintiffs-Appellants,
Caption                      v. CHARLES BECK, M.D., Defendant-Appellee.


District & No.               First District, Fourth Division
                             Docket No. 1-13-1124


Filed                        July 24, 2014


Held                         In a medical malpractice action for the injuries suffered by plaintiff
(Note: This syllabus         due to the postoperative perforation of his colon as a complication of
constitutes no part of the   spinal surgery, the verdict for defendant physician was upheld over
opinion of the court but     plaintiffs’ contentions that the trial court erred in allowing defendant
has been prepared by the     and his expert to testify about the efficacy of intervening with a
Reporter of Decisions        nasogastric tube to alleviate plaintiff’s colonic distention, dismissing a
for the convenience of       juror for her religious beliefs, and instructing the jury on sole
the reader.)                 proximate cause, since the opinions of defendant and his expert about
                             the use of the nasogastric tube were all logical corollaries of the
                             pretrial disclosures made by the defense and there was no showing that
                             plaintiffs were prejudiced by the testimony, the juror was dismissed
                             for disobeying the court’s order not to communicate with plaintiffs,
                             not because of her religious beliefs, and although the trial court erred
                             in giving the instruction on sole proximate cause, the error was
                             harmless in the absence of any prejudice, especially when the general
                             verdict that defendant was not negligent indicated that the issue of
                             causation was not reached.


Decision Under               Appeal from the Circuit Court of Cook County, No. 09-L-2563; the
Review                       Hon. Allen S. Goldberg, Judge, presiding.



Judgment                     Affirmed.
     Counsel on               Joseph J. Miroballi and Lauren A. Levin, both of Miroballi, Durkin &
     Appeal                   Rudin, LLC, of Chicago, for appellants.

                              Sherri M. Arrigo, Karen Kies DeGrand, and Victoria Hartstein, all of
                              Donohue, Brown, Mathewson & Smyth, of Chicago, for appellee.




     Panel                    JUSTICE LAVIN delivered the judgment of the court, with opinion.
                              Presiding Justice Howse and Justice Epstein concurred in the
                              judgment and opinion.



                                                OPINION

¶1         Plaintiffs Melvin Jones (Melvin) and Loleather Jones (Loleather) appeal from the entry of
       judgment on a jury verdict in favor of defendant Dr. Charles Beck, M.D. This action for
       medical malpractice stems from a colonic perforation which occurred postoperatively as a
       complication from spinal surgery. On appeal, plaintiffs assert that the trial court erred in: (1)
       allowing Beck and his defense expert to testify regarding the indication for and the efficacy of
       medical intervention with a nasogastric (NG) tube to alleviate plaintiff’s colonic distention; (2)
       dismissing one of the jurors for her religious beliefs; and (3) instructing the jury on sole
       proximate cause, as contained in the long form of Illinois Pattern Jury Instructions, Civil,
       No. 12.04 (2012) (hereinafter, IPI Civil (2012) No. 12.04), regarding sole proximate cause.
       For the following reasons, we affirm.

¶2                                           BACKGROUND
¶3         On February 6, 2008, Melvin underwent a successful cervical laminectomy at Ingalls
       Memorial Hospital performed by neurosurgeon Dr. Martin Luken. Postoperatively, Beck, an
       internist, evaluated Melvin for pulmonary and blood pressure concerns at Luken’s request.
       Melvin developed gastrointestinal issues and Beck ordered a KUB (kidney, ureter, bladder)
       X-ray to assist in the evaluation of Melvin’s abdominal distress. Beck remained involved in the
       patient’s care for a number of days during which, among other things, he monitored Melvin’s
       constipation and resulting colonic distention, which sometimes occurs in varying degrees as a
       complication following surgery under general anesthesia. Just before he was scheduled to
       leave for vacation, Beck asked an associate to take over his aspect of the patient’s care and also
       requested a consult by Dr. Shibban Ganju, a gastroenterologist, to evaluate the possibility of a
       colonic obstruction which could constitute a medical emergency. Ganju evaluated Melvin and
       ordered more testing. Shortly thereafter, Melvin suffered a catastrophic perforation of his
       colon, which was subsequently removed and replaced by a permanent ileostomy tube.
¶4         On December 4, 2008, Melvin filed a complaint against Beck, Ganju and Ingalls, alleging
       medical negligence. Specifically, Melvin alleged that defendants failed to properly diagnose
       and treat Melvin’s acute colonic disturbance, medically recognized as a pseudo-obstruction

                                                   -2-
       known as Ogilvie syndrome, which ultimately resulted in the perforation of his colon. A year
       later, Melvin amended his complaint to name Loleather as a party and include a loss of
       consortium claim. Pertinent to one of the issues raised on appeal, plaintiffs settled with Ganju
       and Ingalls and ultimately tried their case solely against Beck.
¶5         On appeal, plaintiffs supplied this court with the testimony of but three witnesses that
       testified in their case-in-chief. The testimony of Melvin, whose medical condition spurred the
       lawsuit, is not included. It would thus appear that certain parts of the trial transcript appear to
       be missing. Beck, however, makes no objection, and the record appears to be sufficient to
       consider each of the errors raised on appeal. See In re Marriage of Epting, 2012 IL App (1st)
       113727, ¶¶ 35-37.
¶6         On adverse examination, Beck testified that he evaluated Melvin in the recovery room for
       pulmonary and blood pressure issues, while also prescribing magnesium sulfate as “routine
       simple treatment for constipation,” which was said to be a known complication from surgery
       under general anesthesia. As part of his management, several days into the postoperative
       period, Beck ordered a radiological study of his abdomen that revealed a distended colon, but
       without evidence of obstruction, which would have required immediate intervention. The
       following day, Beck requested a gastroenterology (GI) consultation with Ganju, who took over
       Melvin’s GI care. Beck then left town on a scheduled leave after handing off his care to an
       associate. Upon his return, Beck learned of the unfortunate and traumatic event that occurred
       in his absence.
¶7         Plaintiffs’ expert, Daryl Fortson, M.D., a board-certified family physician, testified that
       Beck deviated from the standard of care by failing to adequately perform a history and physical
       examination of Melvin. It was Fortson’s opinion that Beck was the “attending physician,”
       based both on the factual circumstances and certain entries in the medical record. The attorneys
       of record sparred back-and-forth on this issue, with plaintiffs endeavoring to prove that Beck
       was in charge of the patient’s hospitalization and defendant seeking to persuade the jury that he
       was called in to consult on the internal medicine issues at Luken’s request. In Fortson’s
       opinion, even though Beck did ask an associate to cover for him while he was out of town, the
       mere ordering of a specialist consultation for the brewing GI issues did not relieve Beck of
       responsibility for Melvin’s care. As for the specific failure to medically intervene to relieve
       Melvin’s colonic disturbance, Fortson testified that Beck was negligent for failing to insert an
       NG tube and that this relatively simple procedure would have alleviated the colonic distention
       and prevented the later perforation.
¶8         Loleather testified that she believed Beck was the physician in charge of Melvin’s primary
       care and she continuously informed Beck about Melvin’s GI problems. In addition, she
       testified to the severity of Melvin’s illness and pain after his colon removal, as well as his
       long-term care and daily struggles with the ileostomy.
¶9         Following this testimony, a sidebar conference was held at Beck’s request based on certain
       observations made of a juror who was allegedly communicating, seemingly in a supportive
       way, with plaintiffs. We will more fully explicate these proceedings later in our analysis on this
       issue.
¶ 10       Beck presented his defense, first calling Ganju, who testified that he was called in by Beck
       to evaluate Melvin for a possible colonic obstruction. Ganju evaluated Melvin’s chart and then
       performed a history and physical. Ganju requested that narcotics be withheld to alleviate
       constipation, ordered another X-ray of the abdomen and was contemplating the performance of

                                                    -3-
       a colonoscopy as soon as the patient’s colon could be sufficiently emptied to obtain a
       diagnostic result. Ganju testified that, as of the time of his initial visit with the patient, he saw
       no indication that Melvin would imminently perforate, an event that unfortunately occurred
       some hours later.
¶ 11       William Soden, M.D., a triple-board-certified physician (internal medicine, anesthesiology
       and critical care medicine) retained by Beck, testified that during Melvin’s postoperative
       period, the principal medical concern related to respiratory health and blood pressure, but that
       GI issues did become a focus over a period of time. Soden believed that Beck acted at all times
       within the standard of care and particularly when he deferred Melvin’s GI care and treatment to
       Ganju, a specialist in that area. When asked if the standard of care required Beck to “put in an
       NG tube,” plaintiffs’ counsel objected and a sidebar commenced.
¶ 12       At the sidebar, the trial court reviewed Beck’s expert witness interrogatory answers and
       determined that testimony regarding the NG tube was properly disclosed and testimony would
       be allowed. In addition, the court permitted Soden and Beck to offer opinion testimony in
       contradiction of Fortson’s testimony, since the disclosures revealed that each “disagreed” with
       Fortson’s specific opinion in this regard. See Ill. S. Ct. R. 213(f)(3) (eff. Jan. 1, 2007). The trial
       court also allowed Beck to demonstrate the mechanical use of an NG tube with the caveat that
       any discussion should be consistent with Fortson’s testimony on the matter. Soden then
       testified that the standard of care did not require Beck to place an NG tube in Melvin and that
       any such insertion would not have prevented his colon perforation.
¶ 13       Beck testified in his own defense about being called in by Luken for an internal medicine
       consultation for Melvin’s postoperative care. This ultimately led him to begin evaluating the
       patient’s constipation. At some point during this care, Beck was concerned that a colonoscopy
       (only performed by GI physicians) would need to be performed for diagnostic purposes, so he
       decided to call in Dr. Ganju. Beck testified that he disagreed with the opinion that insertion of
       an NG tube was medically indicated while he was caring for the patient. He then demonstrated
       the placement of an NG tube using a real tube and a diagram of the intestinal tract. The
       plaintiffs renewed their objection and the trial court again instructed defense counsel not to go
       beyond the disclosed opinion regarding the standard of care during the demonstration. Beck
       also testified that none of his actions or inactions caused or contributed to injury to the
       plaintiffs.
¶ 14       On November 14, 2012, the jury reached a verdict in favor of Beck, and the trial court
       entered a judgment on the verdict. The trial court denied plaintiffs’ posttrial motion and this
       timely appeal followed.

¶ 15                                              ANALYSIS
¶ 16       Plaintiffs first contend that the trial court erred by allowing Beck and his expert to testify
       that insertion of an NG tube was not medically indicated while Beck was treating him,
       claiming that Beck’s written disclosures during pretrial proceedings were generic and the
       testimony thus violated Illinois Supreme Court Rule 213(f)(3) (eff. Jan. 1, 2007). The purpose
       of discovery rules, governing the timely disclosure of expert witnesses, “is to avoid surprise
       and to discourage strategic gamesmanship” amongst the parties. (Internal quotation marks
       omitted.) Steele v. Provena Hospitals, 2013 IL App (3d) 110374, ¶ 92. As a result,
       Rule 213(f)(3) states as follows:


                                                     -4-
                “A ‘controlled expert witness’ is a person giving expert testimony who is the party, the
                party’s current employee, or the party’s retained expert. For each controlled expert
                witness, the party must identify: (i) the subject matter on which the witness will testify;
                (ii) the conclusions and opinions of the witness and the bases therefor; (iii) the
                qualifications of the witness; and (iv) any reports prepared by the witness about the
                case.” Ill. S. Ct. R. 213(f)(3) (eff. Jan. 1, 2007).
       Pursuant to the rule, a witness may elaborate on a disclosed opinion as long as the testimony
       states logical corollaries to the opinion rather than new reasons for it. Spaetzel v. Dillon, 393
       Ill. App. 3d 806, 812 (2009). The decision of whether to admit or exclude evidence, including
       whether to allow an expert to present certain opinions, rests solely within the discretion of the
       trial court and will not be disturbed absent a demonstrated abuse of discretion. Cetera v.
       DiFilippo, 404 Ill. App. 3d 20, 36-37 (2010). Such an abuse of discretion occurs only if no
       reasonable person would take the view adopted by the trial court. Foley v. Fletcher, 361 Ill.
       App. 3d 39, 46 (2005).
¶ 17        Pursuant to written discovery, Beck disclosed that he and Soden each disagreed with
       Fortson’s opinion that the standard of care required Beck order or place an NG tube in Melvin
       or otherwise decompress his abdomen. Plaintiffs contend, however, that these disclosures did
       not reveal the specific basis for their opinion, thus rendering their testimony violative of Rule
       213. We disagree.
¶ 18        Beck disclosed his and Soden’s “education, training and experience” as the basis for their
       anticipated opinion testimony and also disclosed that they had reviewed Melvin’s medical file
       and Fortson’s opinion. Davis v. Kraff, 405 Ill. App. 3d 20, 38 (2010) (“[e]xpert testimony is
       admissible if the proffered expert is qualified by knowledge, skill, experience, training, or
       education, and the testimony will assist the trier of fact in understanding the evidence”
       (internal quotation marks omitted)); cf. Chapman v. Hubbard Woods Motors, Inc., 351 Ill.
       App. 3d 99, 110 (2004) (the trial court did not abuse its discretion in disallowing the testimony
       when the basis provided was a “catch-all” provision, unconnected with any specific witness or
       opinion). Plaintiffs’ counsel apparently did not ask any more detailed questions about the bases
       of this opinion at deposition, despite the fact that it contradicted their central theory of the case.
       Based upon our review of the record, the opinions of Beck and Soden regarding the lack of
       indication for the use of an NG tube were rather clearly disclosed. In that sense, this case is
       analogous to Spaetzel, 393 Ill. App. 3d at 813. In Spaetzel, during pretrial discovery the
       defendants disclosed the “general opinions” that their defense expert would testify to during
       trial. Citing the logical corollary rule, the reviewing court determined that these general
       opinions were sufficient to put the plaintiffs on notice regarding the details that emerged
       during testimony at trial. Id. We find the same is true here. Contrary to plaintiffs’ interpretation
       of Rule 213, we note it “is intended to be a shield to prevent unfair surprise but not a sword to
       prevent the admission of relevant evidence on the basis of technicalities.” Ill. S. Ct. R. 213(k),
       Committee Comments (adopted Mar. 28, 2002); Clayton v. County of Cook, 346 Ill. App. 3d
       367, 377 (2003).
¶ 19        Taking a slightly different tack, plaintiffs also contend that the disclosures failed to
       mention any opinion regarding whether an NG tube would have prevented the later
       perforation. This contention is meritless, as the description of the anticipated trial testimony
       clearly put plaintiffs on notice that Soden and Beck would testify to the inefficacy of the NG
       tube. Soden was disclosed as disagreeing “with Dr. Fortson that any deviation by Dr. Beck

                                                     -5-
       contributed to cause the patient’s right colon perforation.” (Emphasis added.) According to the
       record, Beck notified plaintiffs that Soden was expected to testify that “no action or inaction on
       [Beck’s] part including failure to place an NG tube obviously contributed to cause any injury”
       to Melvin. Based on these disclosed opinions, it is undeniable that testimony regarding
       compliance with the standard of care regarding the NG tube, opinions regarding the absence of
       any proximate causation and the wholly innocuous tube demonstration were all logical
       corollaries of the pretrial disclosures. See Skubak v. Lutheran General Health Care Systems,
       339 Ill. App. 3d 30, 39 (2003) (the trial court did not abuse its discretion in allowing the
       testimony when the record showed that the witnesses’ opinions were disclosed in the Rule 213
       interrogatories filed by the defendant, and additional comments were permissible as an
       elaboration).
¶ 20       Moreover, plaintiffs fail to cite any relevant law for the proposition that all opinion
       testimony must be disclosed during discovery depositions and we need not consider this
       contention further. See Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013); Sakellariadis v. Campbell,
       391 Ill. App. 3d 795, 804 (2009) (this court has held that the failure to elaborate on an
       argument or cite persuasive and relevant authority results in waiver of that argument). Further,
       plaintiffs have not in any way shown how they were prejudiced by the opinion testimony or the
       rather matter-of-fact, in-court demonstration of the NG tube placement. See Simmons v.
       Garces, 198 Ill. 2d 541, 566-67 (2002) (where it appears that an error did not affect the
       outcome below, or where the court can see from the entire record that no injury has been done,
       the judgment or decree will not be disturbed). Thus, the trial court did not abuse its discretion
       in any way on these issues.
¶ 21       Plaintiffs next contend that the trial court abused its discretion by dismissing a juror named
       Ms. London based on her religious beliefs. Plaintiffs’ claim is based upon the following facts.
       One of Beck’s attorneys reported to the trial court that she had seen Ms. London approach
       Loleather, and Ms. London said, “bless you,” on her way out of the courtroom, even though the
       court had specifically instructed the jury not to communicate directly with the parties and
       counsel. Beck moved for a mistrial. After careful consideration, the trial judge denied the
       motion, but held a hearing outside the presence of the jury to determine whether Ms. London
       should be disqualified from jury service.
¶ 22       At this hearing, the trial court’s law clerk Yves Saincilaire testified under oath that during a
       sidebar she observed Ms. London give the “thumbs up” sign to plaintiffs, who smiled back.
       Ms. London then testified that she “always [said] God bless you” to everyone. She further
       explained that it meant “for people [to] always stay encouraged, just stay encouraged, and
       know God [was] in control of everything.” She also noted that she listened to Loleather’s
       testimony about life with Melvin and it “hurt” Ms. London because of Melvin’s condition. In
       regards to the “thumbs up gesture,” she said, “I always do this, like I’m giving it to God.” She
       failed to remember if she looked at plaintiffs directly. When asked by the court how Ms.
       London would deal with something in the law being contrary to the teachings in the Bible, she
       said that she “[would] pray about it.” But she did indicate that “the Bible [said] to obey those
       who have rule over you no matter what. So I have to obey [the court].”
¶ 23       Defense counsel Sherri M. Arrigo alleged that she saw Ms. London “nodding” in
       agreement during Loleather’s testimony. Arrigo also heard Ms. London say, “yes, that’s right”
       and “you know that’s right,” around the time Loleather testified about her faith. Ms. London
       testified that she did not remember, but may have said it.

                                                    -6-
¶ 24        Following argument, the trial court disqualified Ms. London as a juror because she
       disobeyed the court in her direct and indirect communication with plaintiffs. In addition, the
       court noted being troubled by evidence that Ms. London verbally commented during
       Loleather’s testimony and that she had a Bible with her in the jury box. Ultimately, the court
       was concerned about whether Ms. London was “going to follow the jury instructions and then
       wait until the conclusion of evidence and discuss the case with [her] fellow jurors with a desire
       to try to come to some decision.” The court believed that discharging her was the only way to
       ensure both parties a fair trial.
¶ 25        Plaintiffs contend that her dismissal was reversible error. The trial judge determines
       whether jurors have been influenced and prejudiced to such an extent that they would not, or
       could not be fair and impartial, and this determination will not be disturbed absent an abuse of
       discretion. In re Commitment of Curtner, 2012 IL App (4th) 110820, ¶ 21. A juror may only be
       discharged upon a showing of good cause, and prejudice must be shown in order to warrant
       reversal. Addis v. Exelon Generation Co., 378 Ill. App. 3d 781, 791 (2007).
¶ 26        Our detailed review of the record demonstrates that the trial court did not directly dismiss
       Ms. London for her religious beliefs and, as such, we find plaintiffs’ contrary assertion to be
       simply inaccurate. The record demonstrates that our learned colleague acted prudently because
       he believed that discharging Ms. London was the only way to ensure a fair trial for both parties.
       Putting aside any suggestion of a motive malevolent to defendant, it is inarguable that Ms.
       London disobeyed a specific court order by directly and indirectly communicating with
       plaintiffs. We cannot say that the trial court abused its discretion, especially in light of the fact
       that the parties had selected two alternate jurors. In addition, plaintiffs supply nothing but
       speculation to demonstrate any prejudice by the trial court’s removal of Ms. London from jury
       duty. Thus, we find no abuse of discretion. See Eskew v. Burlington Northern & Santa Fe Ry.
       Co., 2011 IL App (1st) 093450, ¶¶ 65-66 (the party challenging the jury verdict must establish
       prejudice by showing that the conduct directly influenced the verdict).
¶ 27        Plaintiffs’ final claim of error relates to the trial court’s decision to give a “sole proximate
       cause” instruction, as contained in IPI Civil (2012) No. 12.04. Known in trial parlance as the
       “empty chair defense,” this instruction can be properly utilized to point to the conduct of
       another “actor” as being the sole responsible cause for an injury. In the case sub judice,
       plaintiffs urge reversal because the court presented the jury with the second paragraph of the
       pattern instruction, which states, “if you decide that the sole proximate cause of injury to the
       plaintiff was the conduct of some person other than the defendant [Dr. Beck], then your verdict
       should be for the defendant [Dr. Beck].” Id. In this regard, plaintiffs claim that the jury could
       have been confused by this instruction in light of the fact that the evidence at trial pointed to
       two different medical doctors, Beck and the later-arriving Ganju, for allegedly failing to
       provide the same sort of indicated treatment of placing an NG tube in Melvin. The failure of
       two separate actors, acting at two distinct times cannot logically point to another person being
       the “sole” proximate cause of the injuries suffered by Melvin.
¶ 28        Sole proximate cause is a valid defense in a medical negligence lawsuit if there is evidence
       that tends to establish that the conduct of something or somebody other than the defendant was
       solely responsible for plaintiff’s injuries. Holton v. Memorial Hospital, 176 Ill. 2d 95, 105
       (1997). Beck did not present evidence or specifically argue that any particular person may have
       been solely to blame for Melvin’s injuries, but his lawyer did argue that if the jury accepted
       plaintiffs’ theory that Beck could be negligent for failing to insert an NG tube, which could

                                                     -7-
       have prevented Melvin’s bowel perforation, then the jury should consider whether the conduct
       of Ganju could be the sole proximate cause of the perforation. Plaintiffs also point out that
       Beck specifically told the jury that the defense would not implicate any other doctor for
       causing Melvin’s injuries. The defense responds that it did not claim that Ganju was negligent;
       it merely suggested that the jury could find that his conduct (which is alleged to have been the
       same as Beck’s) was the sole cause even if not shown to be negligent, citing McDonnell v.
       McPartlin, 192 Ill. 2d 505, 514 (2000).
¶ 29       Beck correctly cites McDonnell for the proposition that the sole proximate cause
       instruction can be given even in the absence of any proof that the other “actor” alleged to be the
       sole proximate cause of the injuries was arguably negligent. There is ample precedent for the
       lack of a requirement that a defendant seeking this instruction point to any proof of negligence
       on the other person’s part. At the same time, it is nonsensical to claim that identical courses of
       medical conduct by two different physicians occurring at two distinct time periods could lead
       to the legal conclusion that the later of the two doctors would be the sole proximate cause of the
       injury. Illinois does not recognize “last clear chance” as a viable theory in any personal injury
       case, much less a medical negligence case. Cf. Alvis v. Ribar, 85 Ill. 2d 1 (1981) (generally
       discussing the abolished doctrine of “last clear chance”). Put more directly, one person cannot
       be solely responsible for causing an injury when his predecessor allegedly failed to act in the
       same manner for a number of days prior to the later doctor’s arrival on the medical scene. See
       Clayton v. County of Cook, 346 Ill. App. 3d 367, 388 (2003). In Clayton, the defendant
       presented multiple medical theories on what may have caused the patient’s death, including
       several disease processes which were already in existence when they treated the decedent. On
       appeal, this court held that such evidence could not establish sole proximate cause. Id.
       Similarly, in this case, pointing to evidence about how another medical doctor could be the
       causal factor in the same manner as Beck was alleged to have been negligent does not in any
       way implicate sole proximate cause, by definition. We conclude that the trial court’s granting
       of the second paragraph of IPI Civil (2012) No. 12.04 was in error.
¶ 30       Having found error, we must then consider whether this instruction prejudiced plaintiffs to
       warrant reversal and retrial. Our review of the record suggests that there was no such prejudice.
       First, nothing other than speculation supports the conclusion that this one sentence from the
       court’s instructions to the jury sowed any confusion in the jury’s deliberations. Second, the
       jury could have simply decided that defendant was not negligent, which was the overarching
       theme of his defense at trial. If that were the case, the jury would never reach the question of
       proximate cause. See Tabe v. Ausman, 388 Ill. App. 3d 398, 402-03 (2009).
¶ 31       In Tabe, the trial court granted the plaintiff’s motion for a new trial after deciding that it
       had erroneously given the sole proximate cause instruction. There, the trial court was
       concerned about the propriety of giving the instruction based on the content of defense
       counsel’s closing argument which indicated that a defendant was misled by the failure of a
       radiologist to inform him of a negative finding on review of a radiological study. After the jury
       returned a verdict in defendants’ favor, the trial court granted plaintiff a new trial on posttrial
       motion. On appeal, this court found that the decision to grant a new trial was erroneous
       because, inter alia, “the circuit court should have first considered whether the jury’s verdict
       could be explained by a finding of no negligence ***. If there was no negligence, then
       instructing on sole proximate cause did not matter.” Id. at 404.



                                                    -8-
¶ 32       Similarly, since the jury here returned a general verdict with no special interrogatory
       designed to test that verdict on this singular issue, we are unable to find reversible error on this
       limited issue. At the risk of stating the obvious, this case was vigorously defended on both
       negligence and causation and the jury’s verdict is amply supported by evidence that Beck was
       not negligent in his management of this patient, which would mean that the jury would never
       reach the issue of causation. The trial court’s error in this regard was harmless, based on this
       record.

¶ 33                                      CONCLUSION
¶ 34      Based on the foregoing, we affirm the judgment of the circuit court of Cook County.

¶ 35      Affirmed.




                                                    -9-